WALKEE, P. J.
On the cross-examination by the defendant’s counsel of the person charged to have been assaulted he was asked if, before he went before the grand jury in this case, “he had not employed lawyers to bring a damage suit against Mr. Hood, the sheriff, for an alleged assault and battery committed on him by Naftel, the deputy sheriff.” The question was not so framed as necessarily to indicate that the defendant had any connection with the matter inquired about. The inquiry may have been in regard to an occurrence long antedating the one under investigation, and the alleged assailant referred to in the question may have been another deputy sheriff having the same surname as the defendant; and this may have been suggested as a ground of objection to the question. The fact that the. witness at some time in the past may have employed lawyers to sue the sheriff for an assault and battery alleged to hav« been committed by a deputy sheriff other than the defendant would have no tendency to prove that the witness had an interest or bias against the defendant. It *36is not made to appear that the court was in error in sustaining the objection to the question.
The appellant is in no position to complain of the action of the court in overruling his objection to the question asked the witness Waller on his redirect examination by the solicitor, as the answer to the question was a mere repetition by the witness of a statement which had been elicited from him on his cross-examination by the counsel for the appellant.
Written charge 2 requested by the appellant was properly refused, as it assumed as a fact that Dumler resisted arrest, though the evidence on that subject was in conflict. It is manifest that there was no error in the refusal of the other written charges requested by the defendant.
Affirmed.